Lyon, J.
Action for the alleged conversion by the defendant of a piano, the property of the plaintiff. The complaint is in the usual form. The answer is a general denial. After the plaintiff had put in her testimony and rested the case on her part, the circuit court granted a nonsuit, and judgment *54for tlie defendant was duly perfected. The plaintiff appeals from such judgment.
The bill of exceptions does not purport to contain all the testimony, and there are no exceptions to the rulings of the court on the trial. On the ¡authority of Greening v. Bishop, 39 Wis., 552, and other cases, we must presume that the evidence sustains the nonsuit.
By the Court. — Judgment affirmed.